Citation Nr: 1126895	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  11-03 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Entitlement to an increase in a 30 percent rating for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from July 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 RO rating decision that, in pertinent part, denied an increase in a 30 percent rating for PTSD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA psychiatric examination in October 2010.  The diagnoses were PTSD, mild, and a depressive disorder, not otherwise specified, mild.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner indicated that the Veteran's symptoms were consistent with a diagnosis mild PTSD.  The examiner also reported that the intensity of the Veteran's PTSD had remained unchanged since his last examination.  The examiner stated that the Veteran's depression was a result of two factors, the first being secondary to PTSD, and the second being worrying about his health.  The examiner remarked that it was not possible to factor out the separate contributions of the Veteran's depression without resorting to mere speculation.  The examiner indicated that while it was impossible to definitively delineate the specific contributions of the symptoms of the Veteran's depression, they were expected to clearly exacerbate his PTSD.  The examiner commented that the Veteran's PTSD symptoms had a minimal to moderate negative impact on his ability to obtain and maintain physical and sedentary employment.  The examiner also stated that the Veteran's thought processes and communication skills were expected to cause minimal to significant interference with his social functioning.  

In a November 2011 notice of disagreement, the Veteran's representative reported that the Veteran felt his October 2010 VA psychiatric examination was inadequate.  The representative stated that the Veteran's hearing was really bad and that he was afraid to say important things to the examiner that bothered him.  The representative also indicated that the Veteran was told that his PTSD disability rating could go up or down again, which made him nervous and he consequently did not say the right things in his behalf.  The representative requested that the Veteran be afforded a new examination.  

In his VA Form 9, the Veteran requested that he be afforded a new VA examination for his service-connected PTSD.  The Veteran indicated that he could not understand the examiner's questions during his last examination.  He stated that he would like his wife to help him with the questions.  

The Board observes that although the Veteran was afforded a VA psychiatric examination approximately nine months ago, he has specifically reported that he had difficulty hearing the examiner's questions, that he did not understand the questions, and that he was unable to say important things to the examiner regarding his PTSD symptoms.  The Veteran does have service-connected hearing loss and tinnitus.  Based on the Veteran's statements, and his documented difficulty with hearing, the record raises a question as to whether or not the most recent examination report accurately reflects the current severity of his service-connected PTSD.  The Veteran has specifically requested that he be afforded a new examination, and his plea should be honored.  A new examination is in order.  

Also, in recognition of the Veteran's assertions that he had difficulty saying all that he wished to say to the examiner at the October 2010 VA psychiatric examination, or during the pendency of his appeal, the Veteran should be invited to provide a written statement regarding the severity of his PTSD symptoms and or the impact PTSD has on his life.  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.  Ask the Veteran to identify all other medical providers who have treated him for his PTSD since July 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any related medical records which are not already in the claims folder.  Specifically, VA treatment records since July 2010 should be obtained.  

2.  In light of the fact that the Veteran has stated he had difficulty saying all that he wished to say to the examiner at the October 2010 VA psychiatric examination, or during the pendency of his appeal, invite that the Veteran to provide a written statement regarding the severity of his PTSD symptoms and/or the impact the PTSD has on his life, or any other aspect of this claim that he may have difficulty discussing with a VA examiner.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All signs and symptoms of the service-connected PTSD should be reported in detail (including all information necessary for rating the disability under Diagnostic Code 9411).  The examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning, and specifically opine whether the Veteran's PTSD renders him unemployable.  The rationale for any opinions expressed should be set forth by the examiner.  

4.  Thereafter, review the Veteran's claim for entitlement to an increase in a 30 percent rating for PTSD.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



